Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin McKinley on 07/19/2022.
Claim 11: A method for manufacturing a composite member, the method comprising: 
mounting a first member composed of a first metal material on a fixture of a machine tool in a machining area of the machine tool; 
performing subtractive machining on an outer peripheral surface of the first member by the machine tool while the first member is mounted to the fixture; 
adding a second metal material on a surface of the first member in the machining area, using additive manufacturing employing directed energy deposition as an additive manufacturing process; 
removing a portion of a second member composed of the added second metal material in the machining area; and 
manufacturing a third member in the machining area using the additive manufacturing to cover each of the second member and the first member after the removing of the portion of the second member, 
wherein a metal that forms the first metal material is a different type of metal than a metal that forms the second metal material, 
wherein the third member is composed of the metal that forms the first metal material or is composed of a metal that forms the third metal material different from the metal of the first metal material and the metal of the second metal material,
wherein the subtractive machining on the first member includes using the machine tool to form a plurality of intersecting grooves on the outer peripheral surface of the first member,
wherein the plurality of intersecting grooves are formed around [[an]] the entire circumference of [[an]] the outer peripheral surface of the first member.”
Claim 13: The method for manufacturing the composite member according to claim 12, wherein in adding the second metal material, the second metal material is added to the plurality of intersecting grooves. 
Claim 15: The method for manufacturing the composite member according to claim 11, wherein 
the directed energy deposition employs a laser or electron beam, and 
the machine tool is capable of changing a posture of the first member placed in the machining area, 
the method for manufacturing the composite member comprising: 
controlling the posture of the first member such that an angle of application of the laser or the electron beam with respect to a first area 
controlling the posture of the first member such that an angle of application of the laser or the electron beam with respect to a second area 
Claim 18 is canceled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose taking a metal tube, mounting it onto a fixture in order to mill out a plurality of intersecting grooves around the entire circumference of the tube through subtractive machining, and then use a hybrid additive manufacturing method of adding material through energy deposition and removing material. 
Mok (US 20020147521) discloses a hybrid additive manufacturing method of adding and removing material on a flat surface.
Henn (US 7073561) discloses additive manufacturing on a tubular mold and then machining the component to its final tubular shape.
Nishihara (JP 61183430) discloses performing hydrostatic hot sintering on a tube with grooves in order to form a protective layer around the screw’s blades.
The prior art of record does not disclose machining out a plurality of intersecting grooves around the entire circumference of the tube and then performing additive manufacturing on the surface of those intersecting grooves. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761